Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 19, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  153531 & (121)                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 153531
                                                                    COA: 320227
                                                                    Wayne CC: 12-008886-FH
  DAVID BENJAMIN DUNN,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the February 23, 2016 judgment of the Court of Appeals is considered,
  and it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. The denial is without prejudice to the defendant’s right to file a
  motion for relief from judgment pursuant to MCR Subchapter 6.500 that may include the
  issue whether the prosecution presented sufficient evidence to support the charge of
  conspiracy to commit perjury. MCL 750.157a and MCL 750.422.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 19, 2017
         a0516
                                                                               Clerk